UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6757



BARRY MCCORMICK,

                                             Petitioner - Appellant,

          versus


JOHN DOE, Warden, FCI Butner; ROBERT MCFADDEN,
Warden, FCI, Jesup, GA,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-57-5-BO)


Submitted:   October 14, 2004             Decided:   October 19, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry McCormick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Barry McCormick, a federal prisoner, appeals the district

court’s orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See McCormick v. Doe, No. CA-04-57-5-BO (E.D.N.C.

Mar. 25 & Feb. 17, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -